Citation Nr: 0815677	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  02-11 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder, to 
include low back pain.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran had honorable active service from April 1977 to 
May 3, 1987.  He had additional active service from May 4, 
1987 to June 1991, from which he received an other than 
honorable discharge.  In December 2000, the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, determined that the other than honorable discharge 
constituted a bar to the veteran's entitlement to all VA 
benefits based on his period of active service from May 4, 
1987 to June 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the St. 
Petersburg RO which denied the veteran's claim for service 
connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Despite a thorough search for the veteran's service medical 
records from the April 1977 to May 1987 period of service, 
they are not associated with the claims file.  The National 
Personnel Records Center (NPRC) indicates that they provided 
these records to the St. Petersburg RO in August 2000.  
However, the only records in the claims file are from the 
veteran's May 1987 to June 1991 period of service, and do not 
include the period of service between April 19, 1977, and May 
1987.  The NPRC indicates that the veteran's service medical 
records were sent to the RO in 2000.  VA must make an attempt 
to locate these records or copies of these records and must 
notify the veteran if the attempts to secure these records 
are futile.

The veteran explained at an April 2001 VA examination that, 
in Germany in 1980, he was running and carrying a heavy radio 
on his back when he slipped on some ice and fell backwards, 
causing the radio to dig into his back.  While disability 
benefits are barred for disabilities stemming from the 
veteran's second period of service, service medical records 
from that time reference a radiologic examination which 
showed an old, healed fracture at L2-L3.  A radiologic 
examination report from February 2000 shows sclerosis at L3-
L5 and L5-S1, which the April 2000 VA examination states 
could be related to an old healed fracture.  A VA examination 
is needed to determine whether the fall in service is related 
to the healed fracture or to current back problems.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must 
provide a medical examination when it is necessary to decide 
the claim).



Accordingly, the case is REMANDED for the following action:

1.  Attempt to locate the veteran's 
service medical records from the April 
1977 to May 1987 period of service, 
including a search of the St. 
Petersburg RO; ask the veteran whether 
he has copies of his records from this 
time period.  Evidence of attempts to 
obtain these records should be 
associated with the claims file, and if 
the attempts are futile, the veteran 
must be notified of such via a memo of 
a formal finding of the unavailability 
of service records in accordance with 
M21-1MR, Part III, IV and V, addenda O.  

2.  When the above development is 
completed and any available evidence 
identified by the veteran is obtained, 
an examination should be scheduled.  
All necessary diagnostic tests should 
be performed prior to examination of 
the veteran.  The entire claims file 
must be made available to the VA 
examiner and pertinent documents should 
be reviewed.  The examiner should 
conduct a complete history and 
physical.

The examiner should state whether the 
medical evidence at least as likely as 
not indicates that the veteran 
fractured his back.  Next, the examiner 
should state whether it is at least as 
likely as not that the 1980 fall the 
veteran experienced in service caused 
the fracture or any current back 
problems.  The examiner is asked to 
address the notation in the available 
service records that purports to show 
an old healed fracture at L2-L3.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



